DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ian McGinn on August 26, 2022.
The application has been amended as follows: 
In the claims filed August 12, 2022:
Claim 1, line 12 – “wherein the” has been replaced with “wherein each”
Claim 1, line 12 – “the housing” has been replaced with “its respective housing”
Claim 1, line 16 – “portion.” has been replaced with “portion, wherein the plurality of linear shape pressure sensing members are aligned in an alignment direction which intersects the closing moving direction of the sliding door and a longitudinal direction of the door front edge rubber member, and are not overlapped in the closing moving direction of the sliding door.”
Claim 2 – Cancelled
Claim 3, line 1 – “claim 2” has been replaced with “claim 1”
Claim 4, line 1 – “claim 2” has been replaced with “claim 1”
Claim 11, line 1 – “claim 2” has been replaced with “claim 1”
Claim 9, line 2 – “accommodated” has been replaced with “are accommodated”
Claim 9, lines 3-4 – “plurality of housing space respectively, is movable within the housing space.” has been replaced with “plurality of housing spaces, respectively, and each linear shape pressure sensing member is movable within the respective housing space.”
Claim 10, line 3 – “accommodated” has been replaced with “are accommodated”
Claim 10, lines 3-4 – “plurality of housing space respectively, is movable” has been replaced with “plurality of housing spaces, respectively, and each linear shape pressure sensing member is movable”
Claim 15, line 14 – “each of the” has been replaced with “each”
Claim 15, line 17 – “portion.” has been replaced with “portion, wherein the plurality of linear shape pressure sensing members are aligned in an alignment direction which intersects the closing moving direction of the sliding door and a longitudinal direction of the door front edge rubber member, and are not overlapped in the moving direction of the sliding door.”
Claim 16, line 1 – “the linear” has been replaced with “each linear”
Claim 16, line 2 – “the housing” has been replaced with “its respective housing”
Claim 19 – Cancelled
Claim 20 - Cancelled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose, in combination with the limitations of each independent claim, “wherein the plurality of linear shape pressure sensing members are aligned in an alignment direction which intersects the closing moving direction of the sliding door and a longitudinal direction of the door front edge rubber member.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571) 272-5225. The examiner can normally be reached M - F 7:30 -4 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCUS MENEZES/Primary Examiner, Art Unit 3634